



__________, 201__




PERSONAL & CONFIDENTIAL


____________
Board of Directors
BWX Technologies, Inc.


RE: 201 Director Equity Grant
    
Dear ____________:


In accordance with the Non-Employee Director Compensation Program approved by
the Board of Directors of BWX Technologies, Inc. (“BWXT”), you received a grant
(the “Grant”) of _______ Restricted Stock Units (“RSUs”) under the 2010
Long-Term Incentive Plan of BWXT (as amended to date, the “Plan”) on ________,
201__ (the “Grant Date”). Capitalized terms used, but not otherwise defined, in
this document will have the meanings given to such terms in the Plan.


Grant of RSUs. You have been granted the number of RSUs indicated above. Each
RSU represents a right to receive a Share effective on the last day of the
Vesting Period, which for this Grant is the same day as the Grant Date (the
“Vesting Date”).


Settlement of RSUs. RSUs will be settled in Shares as soon as administratively
practicable, but in no event later than 30 days following the Settlement Date.
For purposes hereof, “Settlement Date” means either: (a) the Vesting Date or (b)
in the event you made a permitted deferral election pursuant to the Plan with
respect to this Grant, the date(s) of the applicable distribution event in
accordance with such deferral election.


Dividend, Voting Rights and Other Rights. You shall have no rights of ownership
in the Shares underlying the RSUs and shall have no right to vote such Shares
until the date on which the Shares are transferred to you pursuant hereto. To
the extent that cash dividends are otherwise paid with respect to Shares,
dividend equivalents will be credited with respect to the Shares underlying the
RSUs and shall be deferred (with no earnings accruing) until and paid to you at
the same time the underlying Shares are transferred to you.


Tax Consequences. BWXT has been advised that for U.S. federal income tax
purposes, as of the Settlement Date, you will be deemed to have received
compensation taxable as ordinary income equal to the Fair Market Value of the
Shares received hereunder on the Settlement Date. To the extent applicable, it
is intended that this document and the Grant comply with the provisions of
Section 409A of the Code. This document and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
document or the Plan to fail to satisfy Section 409A of the Code shall have no
force or effect until amended to comply with or be exempt from Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by BWXT without your consent). You are solely
responsible for the taxes associated with the Grant and you should consult with
and rely on your own tax advisor, accountant or legal advisor as to the tax
consequences to you of this Grant, including settlement.


Adjustments. The RSUs and the number of Shares issuable for each RSU, and the
other terms and conditions of the Grant evidenced by this document, are subject
to adjustment, including as provided in Section 4.3 of the Plan.







--------------------------------------------------------------------------------





Securities and Exchange Commission Requirements. Because you are a Section 16
insider, this Grant must be reported on a Form 4 before the end of the second
(2nd) business day following the Grant Date. You are also subject to Rule 144.
This Rule is applicable only when the underlying Shares are sold, so you need
not take any action under Rule 144 at this time.


No Right to Future Awards or Board Membership. The grant of the RSUs under this
document to you is a voluntary, discretionary award being made on a one-time
basis and it does not constitute a commitment to make any future awards. Nothing
contained in this document shall confer upon you any right to continued service
as a member of the Board.


Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
document to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect your rights under this
document without your written consent, and (b) your consent shall not be
required to an amendment that is deemed necessary by BWXT to ensure compliance
with Section 409A of the Code.


Severability. In the event that one or more of the provisions of this document
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.


Relation to Plan. This document is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this document
and the Plan, the Plan shall govern. The Committee acting pursuant to the Plan,
as constituted from time to time, shall, except as expressly provided otherwise
herein or in the Plan, have the right to determine any questions which arise in
connection with this document.


Acknowledgement. You acknowledge that you (a) have received a copy of the Plan,
(b) have had an opportunity to review the terms of this document and the Plan,
(c) understand the terms and conditions of this document and the Plan and (d)
agree to such terms and conditions.


Other Information. If you have any questions concerning the aforementioned,
please do not hesitate to contact ______________ at ______________.


Please acknowledge receipt and acceptance of all of the Grant and its terms by
signing both this letter and the enclosed copy thereof and returning such signed
copy to BWXT at 11525 N. Community House Road, Charlotte, North Carolina 28277,
attention of _______________, and marked “Personal and Confidential” as soon as
possible following receipt hereof.


Very truly yours,


        BWX TECHNOLOGIES, INC.            
                                                                          




                    
ACCEPTED:






_________________________________ Date: __________



